DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,4,5,6,7,8,9,10,12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krobath (US 5,614,117). 

With regards to claim 1, Krobath discloses a MIG torch head shield for additional safety while performing MIG welding (shield 32 for a MIG welding apparatus, Fig. 1), the shield comprising:
a coupling portion, the coupling portion having an inside, a first end and
a second end, wherein the coupling portion being coupled to a torch base of MIG torch (end wall includes a central opening 44 capable of receiving the guide tip 14 wherein the central opening has an inside, a first end and second end , Fig. 2); and
a shield (shield 32, Fig. 1), the shield having a first end, a second end, an inside and a sidewall, wherein the first end of the shield being coupled to the second end of the coupling portion (shield 32 coupled to an end of the central opening 44, Fig. 2).
With regards to claim 3, Krobath discloses wherein the sidewall of the shield having an angle being thirty degrees as seen below:

    PNG
    media_image1.png
    460
    748
    media_image1.png
    Greyscale

With regards to claim 4, Krobath discloses wherein the sidewall being a tinted shade (shield is made of polycarbonate with a dark green tint, col 4, lines 1-3).
With regards to claim 5, Krobath discloses wherein the shield being made of a high temperature plastic material (shield is made of a polycarbonate, col 3, lines 64-66).
With regards to claim 6, Krobath discloses wherein the shield being disposable (shield can be made of metal or glass which are both recyclable materials, col 3, lines 59-61). 
With regards to claim 7, Krobath discloses wherein the shield is flexible (shield 32 is designed for flexibility of use, col 4, lines 14-16).
With regards to claim 8, Krobath discloses wherein the shield being made of a single material (shield can be made of metal or glass which are both recyclable materials, col 3, lines 59-61). 
With regards to claim 9, Krobath discloses wherein the inside of the coupling device being hollow (central opening 44 is hollow, Fig. 2).
With regards to claim 10, Krobath discloses wherein the inside of the shield being hollow (shield 32 is hollow for MIG torch, Fig. 2).
With regards to claim 12, Krobath discloses wherein the coupling of the coupling portion to the torch body being by friction (opening 44 and shim allow for abutment of insulated tube 24 to shield, col 3, lines 56-59).
	With regards to claim 13, Krobath discloses wherein the coupling of the coupling portion to the torch body being by a retaining device (opening 44 and shim allow for abutment of insulated tube 24 to shield, col 3, lines 56-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krobath as applied to claims 1,3,4,5,6,7,8,9,10,12 and 13 above, in further view of Krobath.

With regards to claim 2, Krobath does not disclose wherein the second end of the shield having a diameter being one and one half inches. It would have been an obvious matter of design choice to use the shield of Krobath, since the applicant has not disclosed that the second end of the shield having a diameter being one and one half inches solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the shield of Krobath.
With regards to claim 11, Krobath does not disclose wherein the coupling portion having a diameter being thirteen-sixteenths inch. It would have been an obvious matter of design choice to use the shield of Krobath, since the applicant has not disclosed the coupling portion having a diameter being thirteen-sixteenths inch solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the shield of Krobath.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krobath as applied to claims 1,3,4,5,6,7,8,9,10,12 and 13  above, and further in view of Cummings (US 8,362,395).

With regards to claim 14, Krobath does not disclose wherein the head shield has a removable disposable inner lining. 
welding shield 10 has a removable screen 20, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the shield with a removable screen as taught by Cummings in order to prevent deterioration of the shield by sparks during machining. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761